Name: 94/968/EC: Commission Decision of 28 December 1994 approving the operational programme for the control of salmonella in certain live animals and animal products presented by Finland
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  means of agricultural production;  agricultural policy;  management;  trade policy;  animal product
 Date Published: 1994-12-31

 Avis juridique important|31994D096894/968/EC: Commission Decision of 28 December 1994 approving the operational programme for the control of salmonella in certain live animals and animal products presented by Finland Official Journal L 371 , 31/12/1994 P. 0036 - 0037 Finnish special edition: Chapter 3 Volume 64 P. 0252 Swedish special edition: Chapter 3 Volume 64 P. 0252 COMMISSION DECISION of 28 December 1994 approving the operational programme for the control of salmonella in certain live animals and animal products presented by Finland (94/968/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as amended by Part 1, Chapter 2 (A) (1) (h) of Annex I (V) (E) to the Act concerning the conditions of accession of the Kingdom of Norway, the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded, and in particular Article 10a (2) thereof, Having regard to Council Directive 90/539/EEC of 15 October 1990 on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (2), as amended by Part 1, Chapter 2 (A) (4) (b) and (c) of Annex I (V) (E) to the Act concerning the conditions of accession of the Kingdom of Norway, the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded, and in particular Articles 9a, 9b and 10b thereof, Having regard to Council Directive 64/433/EEC of 26 June 1964 on health problems affecting intra-Community trade in fresh meat (3), as amended by Part 1, Chapter 3 (1) (d) of Annex I (V) (E) to the Act concerning the conditions of accession of the Kingdom of Norway, the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded, and in particular Article 5 (4) thereof, Having regard to Council Directive 71/118/EEC of 15 February 1971 on health problems affecting trade in fresh poultrymeat (4), as amended by Part 1, Chapter 3 (3) (b) of Annex I (V) (E) to the Act concerning the conditions of accession of the Kingdom of Norway, the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded, and in particular Article 5 (4) thereof, Having regard to Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A (I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC (5), as amended by Part 1, Chapter 4 (4) (c) of Annex I (V) (E) to the Act concerning the conditions of accession of the Kingdom of Norway, the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded, and in particular the first indent of Chapter 2 of Annex II thereto, Whereas, in accordance with Article 10a (2) of Directive 64/432/EEC, Articles 9a, 9b and 10b of Directive 90/539/EEC, Article 5 of Directive 64/433/EEC, Article 5 of Directive 71/118/EEC and the first indent of Chapter 2 of Annex II to Directive 92/118/EEC, on 10 October and 13 December 1994 Finland presented to the Commission its operational programme for the control of salmonella; Whereas this operational programme contains all the measures which Finland has undertaken to implement as from the date of entry into force of the Treaty of Accession with a view to controlling salmonella in bovine animals and swine for breeding, production and slaughter, breeding poultry, day-old chicks intended to be introduced into flocks of breeding poultry or flocks of productive poultry, laying hens (productive poultry reared to produce eggs for consumption), poultry for slaughter, beef and pigmeat, sheepmeat, poultrymeat and eggs for direct human consumption; Whereas, this being the case, provision should be made for a single Commission decision approving the operational programme; Whereas, however, the guarantees concerning salmonella applicable to Finland which have already been fixed or are to be fixed in the future are specified for each category of live animals or animal products; whereas application of the said guarantees is subject to approval of the measures to be implemented by Finland in each sector, HAS ADOPTED THIS DECISION: Article 1 The measures concerning bovine animals and swine for breeding, production and slaughter contained in the Finnish programme are hereby approved. Article 2 The measures concerning breeding poultry and day-old chicks intended to be introduced into flocks of breeding poultry or flocks of productive poultry contained in the Finnish programme are hereby approved. Article 3 The measures concerning laying hens (productive poultry reared to produce eggs for consumption) contained in the Finnish programme are hereby approved. Article 4 The measures concerning poultry for slaughter contained in the Finnish programme are hereby approved. Article 5 The measures concerning beef and pigmeat contained in the Finnish programme are hereby approved. Article 6 The measures concerning poultrymeat contained in the Finnish programme are hereby approved. Article 7 The measures concerning eggs for direct human consumption contained in the Finnish programme are hereby approved. Article 8 Finland shall bring into force the laws, regulations and administrative provisions to implement the measures referred to in Articles 1, 2, 3, 4, 5, 6 and 7 on the date of entry into force of the Treaty of Accession. Article 9 This Decision shall take effect subject to and on the date of the entry into force of the Treaty of Accession of Norway, Austria, Finland and Sweden. Article 10 This Decision is addressed to the Member States. Done at Brussels, 28 December 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No 121, 29. 7. 1964, p. 1977/64.(2) OJ No L 303, 31. 10. 1990, p. 6.(3) OJ No 121, 29. 8. 1964, p. 2012/164.(4) OJ No L 55, 8. 3. 1971, p. 23.(5) OJ No L 62, 15. 3. 1993, p. 49.